Case: 18-20101      Document: 00514713428         Page: 1    Date Filed: 11/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-20101
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 6, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee,

v.

KEVIN JOSEPH GOBERT,

                                                 Defendant-Appellant,


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-85-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Kevin Joseph Gobert, federal prisoner # 43554-279, appeals the denial of
his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). The district
court found that Gobert was not eligible for a sentence reduction under
Amendment 782 to the Sentencing Guidelines because the amount of cocaine
for which Gobert had been held responsible resulted in no change to the
amended Drug Quantity Table in U.S.S.G. § 2D1.1(c). We review the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20101    Document: 00514713428     Page: 2   Date Filed: 11/06/2018


                                 No. 18-20101

court’s decision whether to reduce a sentence under § 3582(c)(2) for an abuse
of discretion. United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      Because Gobert was held responsible for more than 800 kilograms of
cocaine, the district court correctly found that Amendment 782 did not reduce
Gobert’s base offense level or his guidelines sentencing range. See Dillon v.
United States, 560 U.S. 817, 827 (2010). Consequently, because Amendment
782 did “not have the effect of lowering [Gobert’s] applicable guideline range,”
he was ineligible for a reduction under § 3582(c)(2). U.S.S.G. § 1B1.10(a)(2)(B);
see also United States v. Morgan, 866 F.3d 674, 677 (5th Cir. 2017). Contrary
to Gobert’s arguments, the “district court is not required to state findings of
fact and conclusions of law in denying a § 3582(c)(2) motion,” United States v.
Berry, 869 F.3d 358, 359 (5th Cir. 2017), and, because it found Gobert was not
eligible for the reduction, the district court was not obligated to consider the
18 U.S.C. § 3553(a) factors when ruling on the motion, see Morgan, 866 F.3d at
675-76.
      AFFIRMED.




                                       2